Citation Nr: 0103078	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  94-13 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative joint disease and post-
operative degenerative disc disease of the lumbar spine for 
the period December 2, 1992 through March 12, 2000 (excluding 
the period February 1, 1995 through March 31, 1995).

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected degenerative joint disease and post-
operative degenerative disc disease of the lumbar spine for 
the period beginning March 13, 2000.

3.  Entitlement to a temporary total rating for convalescence 
pursuant to 38 C.F.R. § 4.30 (2000) subsequent to lumbar disc 
surgery in February 1995.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from November 1972 to November 
1992.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO), located in Montgomery, Alabama.  

In a rating decision dated in September 1993, the RO, inter 
alia, established service connection for mechanical low back 
pain and degenerative arthritis of the lumbosacral spine and 
assigned a zero percent evaluation, effective 
December 2, 1992.  The veteran timely appealed the RO's 
assignment of a noncompensable evaluation for the lumbosacral 
spine to the Board.  In June 1997, the Board remanded the 
matter pertinent to the rating assignment of the veteran's 
low back disability for further development.  

In a rating decision dated in August 1998, the RO assigned a 
10 percent evaluation to the veteran's mechanical low back 
pain with degenerative joint disease, effective back to 
December 2, 1992.  Although that increase represented a grant 
of benefits, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that a "decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In any 
case, the veteran specifically notified the RO of his 
continued disagreement with the assigned 10 percent rating.

In a rating decision dated in June 1999, the RO assigned the 
veteran's lumbosacral spine disability a 100 percent 
temporary evaluation effective February 1, 1995 through March 
31, 1995, based on surgical or other treatment requiring 
convalescence; thereafter the 10 percent rating resumed.  

In a rating decision dated in May 2000, the RO increased the 
assigned rating evaluation for service-connected degenerative 
joint disease and post-operative degenerative disc disease of 
the lumbar spine from 10 percent to 20 percent, effective 
March 13, 2000.  In correspondence received later in May 
2000, the veteran continued to disagree with the assigned 
percentage, see AB, supra, and also expressed disagreement 
with the effective date assigned to the 20 percent grant.  He 
has perfected an appeal with respect to the effective date 
issue.

The Board here notes that this is a case where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court held that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In Meeks v 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson and specifically found 
that 38 U.S.C.A. § 5110 (West 1991) and its implementing 
regulations did not require that the final rating be 
effective the date of the claim.  Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.  Moreover, the Board 
notes that except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C. 
5110(a); 38 C.F.R. § 3.400 (2000). 

In this case the veteran's lumbosacral spine disability is 
currently assigned two stages of rating, 10 and 20 percent, 
as well as a period of total evaluation based on 
convalescence.  Thus, this case falls within the situation 
contemplated by Fenderson, supra.  The question of 
entitlement to an earlier effective date for assignment of a 
20 percent evaluation for lumbosacral disability involves 
consideration of the same evidence and factual determinations 
and the same legal bases as the question of the propriety of 
the assigned staged ratings, also on appeal.  That is, in 
adjudicating the veteran's claim consistent with Fenderson, 
the Board must consider the propriety of the ratings assigned 
to the veteran's lumbar disability throughout the appeal 
period based on the entire evidentiary record, specifically 
pertinent medical evidence.  Thus, the Board has rephrased 
the matters on appeal consistent with the above discussion.

The Board also notes that in April 1997 the veteran testified 
before the undersigned at a hearing at VA's Central Office in 
Washington, D.C.; a transcript of that hearing is associated 
with the claims file.  The Board notes documentation in the 
claims file pertinent to further hearing requests; however, 
in correspondence received in November 2000, the veteran 
clarified that he does not desire any additional hearing.  
See 38 C.F.R. §§ 20.702, 20.704 (2000).


FINDINGS OF FACT

1.  For the period December 2, 1992 through March 12, 2000 
(excluding the period February 1, 1995 through March 31, 
1995), service-connected degenerative joint disease and post-
operative degenerative disc disease of the lumbar spine was 
manifested by limitation of lumbosacral motion with pain and 
by subjective complaints of sensory impairment, but without 
objective evidence of severe motion limitation, radiculopathy 
or other neurologic impairment, and resulting in no more than 
moderate functional impairment.

2.  Throughout the appeal period service-connected 
degenerative joint disease and post-operative degenerative 
disc disease of the lumbar spine is manifested by a 
limitation of lumbosacral motion with pain and by subjective 
complaints of sensory impairment, but without objective 
evidence of severe motion limitation, radiculopathy or other 
neurologic impairment, and resulting in no more than moderate 
functional impairment.

3.  In a rating decision dated in June 1999, the RO assigned 
the veteran's lumbosacral spine disability a 100 percent 
temporary evaluation effective February 1, 1995 through March 
31, 1995, based on surgical or other VA treatment requiring 
convalescence.

4.  There remains no case or controversy with respect to 
whether the veteran is entitled to a temporary total 
evaluation based on convalescence after lumbosacral spine 
surgery in February 1995.


CONCLUSIONS OF LAW

1.  For the period December 2, 1992 through March 12, 2000 
(excluding the period February 1, 1995 through March 31, 
1995), the criteria for an evaluation of 20 percent for 
service-connected degenerative joint disease and post-
operative degenerative disc disease of the lumbar spine have 
been met; the criteria for an evaluation in excess of 20 
percent have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2000).

2.  Beginning March 13, 2000, the criteria for an evaluation 
in excess of 20 percent for service-connected degenerative 
joint disease and post-operative degenerative disc disease of 
the lumbar spine have not been met.  38 U.S.C.A. § 1155; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295.

3.  The veteran's appeal with respect to entitlement to a 
temporary total evaluation based on convalescence after 
lumbosacral spine surgery in February 1995 is moot.  
38 U.S.C.A. § 7105(d)(5) (West 1991 & Supp. 2000); 
38 C.F.R. § 20.101 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On reports of medical history completed during service the 
veteran reported experiencing recurrent low back pain.  A 
service medical record entry dated in July 1975 notes the 
veteran injured his back in an automobile accident in May 
1974.  He complained of stiffness and pain with motion, 
without radiation to the legs.  Service medical records 
reflect treatment of the veteran for a low back strain in 
June 1979.  The veteran continued to complain of back pain 
throughout service.

The RO received the veteran's initial claim for benefits 
based on his back disability on December 2, 1992.  VA 
examination at that time revealed no postural abnormalities 
and no fixed deformity of the spine.  There was no 
significant tenderness over the lower back, even in the area 
complained of by the veteran.  The veteran had forward 
flexion to 95 degrees; lateral flexion to 30 degrees 
bilaterally, backwards extension to 30 degrees and rotation 
to 35 degrees bilaterally.  

A report of emergency treatment dated in March 1993 reflects 
the veteran's complaints of back pain after lifting greater 
than 50 pounds but without direct trauma.  Examination 
revealed no strength deficits and no focal deficits.  In 
April 1994 physical examination revealed mild sacroiliac 
joint tenderness.  Straight leg raising was negative; motor 
strength was normal; and ankle reflexes were 2+.  A report of 
evaluation at the Physical Therapy Clinic at the Lyster Army 
Community Hospital in October 1994 includes note of increased 
lumbar symptoms with walking.  Other October 1994 records 
show impressions of mechanical back pain and low back strain.  
Reports dated in October 1994 note that straight leg raising 
was negative.  Associated records show complaints of back 
pain.

Private records reflect treatment for lumbar disc disease 
from January 1995 at which time it was reported that his 
sciatic and femoral nerve pain symptoms were dramatic but 
there was no deficit on examination.  The veteran underwent 
surgery for disc herniation in February 1995.  Subsequent 
records from Lyster Community Hospital show followup 
treatment for disc surgery in February 1995 and periodic 
complaints of low back pain in 1996.

In April 1997 the veteran testified at a personal hearing 
before the undersigned.  He reported back pain and indicated 
he had missed work due to such pain.  He stated that he had 
experienced back pain even while he was evaluated as zero 
percent.  Transcript at 3.  The veteran testified that he had 
had such pain since service and that physicians had 
attributed it to disc problems.  He stated he currently had 
constant pain and that prolonged sitting or standing made it 
worse.  Transcript at 9-12.  

The veteran reported for a VA examination on April 28, 1998.  
He reported taking Prilosec and Tylenol for his back and 
using a brace at times.  He indicated that sleeping the wrong 
way worsened his back symptoms.  The examiner noted 
10 percent additional functional impairment.  The veteran 
also stated that he was a packing inspector and that his 
disability was bothersome when he was driving a truck for his 
work.  The examiner noted that back motion stopped when pain 
began.  The examiner noted the veteran walked well and 
without a limp, and was able to get in and out of a chair 
easily.  The veteran held his back "moderately rigid."  The 
veteran had bilateral lateral flexion to 24 degrees, forward 
flexion to 78 degrees and backward extension to 28 degrees.  
The examiner noted no evidence of swelling.  The examiner 
indicated there was "possibly" muscle spasm and painful 
motion, the latter evidenced by grimacing.  The examiner also 
noted some inability to perform normal working movements, 
with functional loss due to pain, and stated specifically 
that there was less movement than normal, weakened movement, 
excess fatigability, incoordination, and pain on movement, 
without swelling, deformity, or atrophy of disuse.  X-rays in 
April 1998 revealed no malalignment of the spine and no 
evidence of degenerative disease.  

In connection with neurologic examination conducted in April 
1998, the veteran reported left leg numbness up to the knee, 
associated with burning in the lower back and numbness in the 
buttock.  The examiner noted a well-healed scar, without 
paraspinal muscle tenderness.  Straight leg raising was 
negative bilaterally.  The veteran's back was symmetric.  
Motor and sensory examination pertinent to the lumbar spine 
region were normal; ankle reflexes were 2+.

On March 13, 2000, the veteran presented for VA examination 
of his spine.  He reported taking two medications for his 
back problems on a daily basis.  He complained of lower back 
pain and stiffness and reported that when sitting for a 
period of time his lower back pain would radiate from the 
center outward, with some numbness in the medial aspect of 
the left thigh.  He indicated that at times the pain would 
wake him up at night and that when waking some mornings his 
back would feel "locked up."  He reported some relief from 
symptoms with hot showers and medications.  He also reported 
use of a back brace.  

The March 2000 examiner noted that the veteran ambulated 
normally without an assistive device and without evidence of 
limping or postural abnormalities.  The examiner described a 
well-healed surgical incision scar.  There was tenderness 
over the lumbosacral spine.  The veteran had forward flexion 
to 80 degrees, backward extension to 25 degrees, lateral 
flexion to 30 degrees bilaterally and lateral rotation to 25 
degrees bilaterally.  The examiner noted mild pain associated 
with such movement.  There was no evidence of muscle spasm.  
There was no evidence of radiculopathy symptoms.  Straight 
leg raising on the left caused a "slight exaggeration of the 
lower back pain."  Deep tendon reflexes were 1+ and 
symmetrical.  The examiner concluded that the veteran had 
mild-to-moderate functional loss due to pain.  


Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28; see also 
Meeks v West, 12 Vet. App. 352 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2000).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance; weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
However, a little-used part of the musculoskeletal system may 
be expected to show evidence of disuse, through atrophy, for 
example.  38 C.F.R. § 4.40.  The provisions of 
38 C.F.R. § 4.45 and 4.59 contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.

Slight limitation of the lumbar spine is evaluated as 10 
percent disabling; moderate limitation is evaluated as 
20 percent disabling and severe limitation is evaluated as 40 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2000).

38 C.F.R. § 4.71a, Diagnostic Code 5293, pertains to 
intervertebral disc syndrome.  Under that code, a zero 
percent evaluation is applied to a post-operative, cured 
condition.  A 10 percent evaluation requires mild symptoms.  
A 20 percent evaluation is for moderate symptoms and 
recurring attacks.  A 40 percent evaluation is applied for 
severe symptoms characterized by recurring attacks with 
intermittent relief.  A 60 evaluation is the maximum 
evaluation for this diagnostic code, requiring evidence of a 
pronounced condition, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a.

Lumbosacral strain is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2000), which provides that 
characteristic pain with motion warrants assignment of a 10 
percent evaluation.  With muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  
Where symptoms are severe with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.  Id.  

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Moreover, it has been held that consideration of functional 
loss due to pain is not required when the current rating is 
the maximum disability rating available for limitation of 
motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, VA's Office of the General Counsel has issued a 
precedent opinion that appears to mandate such consideration 
even where the veteran is in receipt of the maximum 
percentage under the diagnostic codes pertaining to 
limitation of motion.  See VAOPGCPREC 36-97 (1997), 63 Fed. 
Reg. 31,262 (1998).  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  


Initial Matters

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the Veterans Claims 
Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(a)(1)-(3)).  

Newly enacted legislation now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. When there 
is an approximate balance of positive and 
negative evidence regarding any issue 
material to the determination of a 
matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5107).

In reaching its decision in this rating claim, the Board has 
considered that Congress has recently passed the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), modifying the adjudication of all pending 
claims.  The veteran is not prejudiced by the Board's 
consideration of his claims pursuant to this new legislation 
insofar as VA has already met all obligations to the veteran 
under this new legislation.  The veteran has been afforded an 
examination and opportunity to submit evidence and argument 
on the merits of the issues on appeal.  In view of the 
foregoing, the Board finds that the veteran will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO under newly enacted legislation would only serve to 
further delay resolution of the veteran's claim.

Analysis

Initial rating

The veteran is currently evaluated as 10 percent disabled 
based on lumbosacral disability for the period December 2, 
1992 through March 12, 2000, excluding the period February 1, 
1995 through March 31, 1995, during which he was awarded a 
temporary total evaluation pursuant to 38 C.F.R. § 4.30.  The 
10 percent evaluation during that period is assigned pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5292 (2000), 
pertaining to arthritis and motion loss, respectively.  Under 
Diagnostic Code 5010, 10 percent is the maximum available 
rating for arthritis of the lumbar spine.  See also 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000).  Under Diagnostic Code 
5292 a 10 percent evaluation contemplates mild lumbar motion 
limitation.  Here the Board emphasizes first that evidence in 
the claims file from December 1992 through March 12, 2000, 
includes notation of painful motion of the lumbar spine and 
functional loss due to such pain.  The examination evidence 
does not clearly show whether the veteran's lumbar spine was 
productive of more than mild disability based upon 
consideration of functional loss and the factors set out in 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Notably, an examiner in 1998 
noted some additional degree of functional loss upon 
consideration of the veteran's pain.  The veteran's range of 
motion was also at least mildly decreased as noted in 1998.  
As such, 38 C.F.R. §§ 4.3, 4.7 are for application and with 
resolution of benefit of the doubt in the veteran's favor, a 
20 percent evaluation is awarded for that period based on 
lumbar motion limitation with additional functional loss due 
to pain.

The Board will thus continue to consider whether the 
veteran's lumbosacral spine disability warrants assignment of 
more than a 20 percent evaluation at any point in the appeal 
period, as mandated by the Court in Fenderson.  

First, with respect to motion limitation under Diagnostic 
Code 5292 the Board emphasizes that the record does not 
establish a severe limitation of motion, even with the 
veteran's complaints of pain and physician notations of 
functional loss.  The medical evidence is consistent in 
showing the veteran to be able to walk without assistive 
devices, to maintain good posture and to ambulate without a 
limp.  Although he reports flare-ups of pain with activities, 
his range of back motion has not been described as severe and 
no physician has noted that the veteran is prohibited from 
activity due to any significant decrease in lumbar range of 
motion.  Accordingly, a 40 percent evaluation under 
Diagnostic Code 5292 is not warranted based on the existing 
record.  Here the Board also again notes the veteran is 
already in receipt of the maximum available rating based on 
arthritis of a single joint or segment under Diagnostic Code 
5003, 5010 at any time during the rating period.  

The Board continues to consider evaluation under Diagnostic 
Code 5295, pertinent to lumbar strain but notes that the 
competent medical evidence of record does not show listing of 
the spine, positive Goldthwaite's sign, a marked limitation 
of forward bending, or a loss of lateral motion, of abnormal 
mobility on forced motion so as to warrant assignment of a 
higher evaluation under Diagnostic Code 5295.

A 20 percent evaluation is assigned under Diagnostic Code 
5293 where there are moderate symptoms of degenerative disc 
disease.  The most recent VA examination concludes that the 
veteran's lumbar symptoms, attributable to arthritis and disc 
disease, result in mild-to-moderate functional impairment.  
Despite consideration of factors under 38 C.F.R. §§ 4.40, 
4.45, 4.59, see VAOPGCPREC 36-97, and the veteran's symptoms 
of back pain, activity limitation, radiating pain and some 
extremity numbness, the recent VA examiner specifically noted 
the absence of objective evidence of radiculopathy and noted 
no muscle spasm, absent reflexes or other neurologic 
impairment indicative of severe disability.  Nor does the 
other competent medical evidence indicate objective evidence 
of neurologic involvement or otherwise opine that the 
veteran's lumbar symptoms result in more than moderate 
impairment so as to warrant an increased rating under 
Diagnostic Code 5293 during the rating period.  Medical 
reports from 1992 to 1996, although showing complaints of 
pain, show no significant neuroligical deficit, including no 
significant loss of motor strength or sensation, and ankle 
jerks were essentially normal.  Even in January 1995, just 
prior to surgery for disc herniation, it was noted that there 
were no deficits.  

The Board has further evaluated the veteran's disability in 
light of the Court's decision in Esteban v. Brown.  In this 
case, to assign a separate disability rating for a 
neurological disability, see Bierman v. Brown, 6 Vet. App. 
125 (1994), would violate the rule against pyramiding insofar 
as there is no competent evidence of distinct neurologic 
impairment.  Also, in this case although the veteran may be 
evaluated in the alternative under any of Diagnostic Codes 
5003, 5010, 5290, 5293 or 5295, in conjunction with 
38 C.F.R. §§ 4.40, 4.45, 4.59, he may not be evaluated 
separately under more than one of those diagnostic codes, as 
such would violate the rule against pyramiding, constituting 
evaluation of an identical manifestation (loss of motion with 
pain) under different diagnoses.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  In this case there is 
no competent evidence of symptomatic lumbar scarring, see 
38 C.F.R. § 4.118 (2000), separate and distinct neurologic 
disability, see 38 C.F.R. § 4.124a (2000) or other distinct 
manifestations of lumbar disability.  Additionally, the Board 
does not find that consideration of an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) (2000) is in 
order.  The evidence in this case fails to show that the 
veteran's lumbosacral disability, in and of itself, now 
causes or has in the past caused marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.

The record reflects that the veteran has had surgery on his 
back and has thus lost time from work.  He reports a loss of 
time from work due to symptoms.  However, he has been 
compensated for such by the assignment of a temporary total 
evaluation under 38 C.F.R. § 4.30.  Moreover, the percentage 
ratings under the Schedule are representative of the average 
impairment in earning capacity resulting from diseases and 
injuries.  38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  That 
provision speaks directly to the facts of this case.  Factors 
such as missing time from work or requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the 20 percent schedular evaluation currently 
assigned to the veteran's lumbar spine disability throughout 
the appeal period.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.

Other Matters

In Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).  
The veteran is not prejudiced by the Board's rephrasing of 
the issues and its discussion of the propriety of disability 
ratings for lumbosacral disability herein.  He has been 
advised of the laws and regulations pertinent to disability 
evaluation as well as pertinent to effective dates.  He has 
also been afforded examinations and opportunities to present 
argument and evidence in support of his claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-394 (1993).  Furthermore, in 
denying the claim, the Board has considered all the evidence, 
to include the service medical records and the records of 
post-service medical treatment to date consistent with the 
Court's decision in Fenderson.  The record does not show that 
he was entitled to an evaluation in excess of the currently 
assigned 20 percent for any period since the effective date 
of the grant of service connection.

Temporary Total Evaluation

Under 38 C.F.R. § 4.30 a total disability rating will be 
assigned when it is established that treatment of a service-
connected disability resulted in (1) surgery necessitating at 
least one month of convalescence; (2) surgery with severe 
post-operative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more.

In a rating decision dated in June 1999, the RO assigned the 
veteran's service-connected lumbosacral spine disability a 
100 percent temporary evaluation effective February 1, 1995 
through March 31, 1995, based on surgical or other treatment 
requiring convalescence.

Inasmuch as the veteran has received benefits under 38 C.F.R. 
§ 4.30 for his lumbosacral spine disability, no justiciable 
error of fact or law remains with respect to such matter.  
The entire benefit sought on appeal has been granted.  As 
there is no remaining case or controversy over which the 
Board has jurisdiction, the appeal must be dismissed as moot.  
38 U.S.C.A. §§ 7104, 7105(d); 38 C.F.R. § 20.101 (2000); 
Waterhouse v. Principi, 3 Vet. App. 473 (1992); Mokal v. 
Derwinski, 1 Vet. App. 12 (1990).




	(CONTINUED ON NEXT PAGE)




ORDER

A 20 percent evaluation for service-connected degenerative 
joint disease and post-operative degenerative disc disease of 
the lumbar spine for the period December 2, 1992 through 
March 12, 2000 (excluding the period February 1, 1995 through 
March 31, 1995), is granted, subject to the laws and 
regulations governing the payment of monetary awards.

An evaluation in excess of 20 percent for service-connected 
degenerative joint disease and post-operative degenerative 
disc disease of the lumbar spine is denied.

The matter of entitlement to a temporary total evaluation 
based on convalescence after lumbosacral spine surgery in 
February 1995 is dismissed.



		
HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

